The conviction is for unlawfully carrying a pistol, and a fine of $100.00 imposed therefor.
There are no bills of exception in the record, and although the motion for a new trial complains of some of the rulings of the trial court and many remarks of the prosecuting attorney, such are not brought forward in proper bills, and we are unable to know what such supposed errors were.
There were two witnesses who testified that appellant went into his house, obtained a pistol, came out of said house and across a public road and fired his pistol into the ground. The court charged the jury that before they could convict the appellant they had to find that he carried such pistol on premises not his own.
The jury accepted the version of the two above referred to witnesses, and we see no reason for disturbing their verdict, and the judgment predicated thereon, and it is accordingly affirmed. *Page 490